Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the Response dated 01 July 2022, Applicant amended claims 1, 3, 7, 8, and 11, cancelled claim 10, and argued against all rejections put forth in the Non-Final Rejection dated 03 March 2022. 
Based on the amendments to the claims, the rejection of claims 1-14 have been withdrawn.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 Claim limitation “…means for inputting at least the target colorimetric value…” as recited in claim 11, “…user-interactable means for inputting…” as recited in claim 12, “…user-interactable means for constraining each ink channel…” as recited in claim 13, and “…user-interactable means for constraining one or more within…” as recited in claim 14 have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because it use a generic placeholder “means” coupled with functional language “for inputting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, claims 11 and 12-14 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “…user input may be received from a data input interface 308, which for the mobile device 130 may be a keypad with a limited number of multi- functional keys and/or a capacitive or resistive touch screen feature of the display unit 309. Further input data may be received as analogue sound wave data by a microphone 310, digital image data by a digital camera lens 311 and digital data via a Universal Serial Bus (USB) 312. Processed data is output as one or both of display data output to the display unit 309 and audio data output to a speaker unit 313.” (see Paragraph 0048).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cholewo, Tomasz J., U.S. Patent Number 6,833,937 B1 in view of Fischer et al., U.S. Patent Number 7,057,765 B1 and Yanai, Tomokazu, U.S. Patent Publication Number 2010/0141972 A1, and further in view of Morovic et al., U.S. Patent Publication Number 2019/0279054 A1.

Claim 1:
	Cholewo discloses a computer-implemented method for dosing ink, comprising the steps of- 
computing a forward transformation model defining a relationship between coordinates of device-dependent ink values across the ink channels and coordinates of device-independent colorimetric values in a color space (see Column 1, Lines 55-65 – Cholewo discloses this limitation in that a method for color mapping includes identifying a forward function for mapping a colorant space to a color space, wherein error terms and constraint terms are identified.); 
computing an inverse model of the forward transformation model (see Column 2, Lines 18-25 – Cholewo discloses this limitation in that a differentiable function capable of mapping a colorant space to a color space is identified and an inverse function of the differentiable function is obtained.), wherein the inverse model comprises an adjustable constraint on each ink channel (see Column 7, Lines 52-56 – Cholewo discloses this limitation in that constraints to the channels are converted and adjusted.); 
computing an ink value for each ink channel with the inverse model (see Column 4, Lines 8-12 – Cholewo discloses this limitation in that colorant amounts for each colorant of a printer are found which will produce a requested color appearance based on constrained optimization.).
Cholewo fails to expressly disclose:
constraining each ink channel with a predetermined value; 
inputting a target colorimetric value to the inverse model; 
wherein each computed ink value corresponds to ink dosage in its respective ink channel and the computed ink values collectively correspond substantially to the target colorimetric value.  
Fischer teaches:
constraining each ink channel with a predetermined value (see Column 6, Lines 23-37 – Fischer teaches this limitation in that bound constraints limit the colorant amount for each of N colorant channels.); 
inputting a target colorimetric value to the inverse model (see Column 6, Lines 23-27 – Fischer teaches this limitation in that a digital value is input to be transitioned to a destination. Also see Column 5, Lines 25-30 – Fischer further teaches that the transformation may be governed by an inverse model.); 
wherein each computed ink value corresponds to ink dosage in its respective ink channel and the computed ink values collectively correspond substantially to the target colorimetric value (see Column 6, Lines 28-40 – Fischer teaches this limitation in that a color match for the color rendered by the source device (input) is determined, which is created by using N colorant channels and simple bound constraints to create the color mapping.).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the present invention, to modify the method, disclosed in Cholewo, to include:
constraining each ink channel with a predetermined value; 
inputting a target colorimetric value to the inverse model; 
wherein each computed ink value corresponds to ink dosage in its respective ink channel and the computed ink values collectively correspond substantially to the target colorimetric value
for the purpose of maintaining dot  integrity while achieving high color match accuracy (see Column 4, Lines 59-61). Further, both Cholewo and Fischer are concerned with minimizing error in mapping colors  and maintaining color integrity across devices.
	The combination of Cholewo and Fischer fails to expressly teach:
dosing ink in a digital printer with at least 6 ink channels.
Yanai teaches:
dosing ink in a digital printer with at least 6 ink channels (see Paragraph 0056 – Yanai teaches this limitation in that six ink colors are provided in the inkjet printer.).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the present invention, to modify the method, taught in Cholewo and Fischer, to include:
dosing ink in a digital printer with at least 6 ink channels
for the purpose of matching ink tones between a target device and the printer(see Paragraph 0056). Further, Cholewo, Fischer, and Yanai share a field of endeavor in that they are all concerned with preserving color integrity in printing.
The combination of Cholewo, Fischer, and Yanai fails to expressly teach:
printing a sample according to the computed ink values.
Fischer teaches:
printing a sample according to the computed ink values (see Paragraph 0035 – Morovic teaches this limitation in that calibration may be obtained by printing ink samples and comparing them with reference ink data.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the user interface, disclosed in Cholewo, to include:
printing a sample according to the computed ink values
for the purpose of more closely replicating printed outputs that would be obtained using the printing system under the reference conditions (see Paragraph 0036). Both Cholewo and Morovic are concerned with minimizing error in mapping ink colors across devices and further, Cholewo, Fischer, and Yanai share a field of endeavor in that they are all concerned with preserving color integrity in printing.

Claim 2:
As indicated in the above rejection, the combination of Cholewo, Fischer, Yanai, and Morovic teaches every limitation of claim 1. Cholewo fails to expressly teach:
wherein the adjustable constraint on each ink channel is representative of whether ink dosage for the ink channel should be unaffected, minimized, maximized or set to a desired value.
Fischer teaches:
wherein the adjustable constraint on each ink channel is representative of whether ink dosage for the ink channel should be unaffected, minimized, maximized or set to a desired value (see Column 5, Line 63- Column 6, Line 44 – Fischer teaches this limitation in that constraint conditions may be used on a colorant-by-colorant basis, wherein the transform may be unconstrained (unaffected),  constraints may determine the range (minimum and maximum), or a colorant maybe set to 0% or 100% (a desired value).).  
	It would have been obvious to one having ordinary skill in the art at the effective filing date of the present invention, to modify the method, disclosed in Cholewo, to include:
wherein the adjustable constraint on each ink channel is representative of whether ink dosage for the ink channel should be unaffected, minimized, maximized or set to a desired value
for the purpose of maintaining dot  integrity while achieving high color match accuracy (see Column 4, Lines 59-61). Further, both Cholewo and Fischer are concerned with minimizing error in mapping colors across devices.

Claim 3:
The combination of Cholewo, Fischer, Yanai, and Morovic teaches the computer-implemented method according to claim 1, comprising the further steps of 
inputting the computed ink values as a current ink vector to the forward transformation model for outputting a corresponding colorimetric value (see Column 4, Lines 34 and 60-67 – Cholewo discloses this limitation in that a vector wf is input as parameters to the model. The inverse model is a vector function that, using inverse mapping, obtains solutions for specific color values.); 
computing an error value (ELAB Z) that comprises a colorimetric error value (dLAB) between a current colorimetric value and the target colorimetric value in the color space (see Column 5, Lines 18-28 – Cholewo discloses this limitation in that the model parameters wf are adapted in order to minimize the error function.) and 
comparing the computed error against a predetermined tolerance value (see Column 9, Lines 34-38 – Cholewo discloses this limitation in that the results of the values obtained may be compared to the values obtained for the neighboring colors and corrected if suboptimal.).  

Claim 4:
The combination of Cholewo, Fischer, Yanai, and Morovic teaches the computer-implemented method according to claim 3 wherein, when the computed error (ELABZ) exceeds the predetermined tolerance value (see Column 9, Lines 34-38 – Cholewo discloses this limitation in that the results of the values obtained may be compared to the values obtained for the neighboring colors and corrected if suboptimal.), the method comprises the further steps of 
scaling the computed colorimetric error value (dLAB) if it exceeds a predefined threshold value (ThLAB) (see Column 7, Lines 57-62  – Cholewo discloses this limitation in that for the inverse model, the colorant space constraint become complicated. Therefore, the constraints to additional error terms are converted and a scaled conjugate gradient is used.); 
computing a Jacobian matrix for the current ink vector (see Column 9, Lines 1 -29 – Cholewo discloses this limitation in that Jf is a calculated Jacobian matrix of the forward model.) and a pseudoinverse of the Jacobian matrix (see Column 7, Lines 27-33 – Cholewo discloses this limitation in that the printer model may be inverted.); 
computing a differential ink vector with the pseudoinverse based on the scaled colorimetric error value (dLAB) (see Column 7, Lines 59-65 – Cholewo discloses this limitation in that an optimization algorithm known as scaled conjugate gradient is used, which replaces each constraint with a penalty function to minimize and compare error values.) and 
updating the computed ink values according to the computed differential ink vector (see Column 9, Lines 34-38 – Cholewo discloses this limitation in that if suboptimal solutions are detected, they may be corrected by restarting the optimization process.).  

Claim 5:
The combination of Cholewo, Fischer, Yanai, and Morovic teaches the computer-implemented method according to claim 4, comprising the further step of projecting a function (Z) of the inks' values in a Null space of the computed Jacobian matrix for outputting an additional differential ink vector (see Figures 3A and 3B – Cholewo discloses this limitation in that the function of the matrix is projected as vectors in a space.), wherein 
the step of computing the error value (ELAB z) is based on both the colorimetric error value (dLAB) and the value of the function (Z) (see Column 8, Line 60-Column 9, Line 20 – Cholewo discloses this limitation in that the Jacobian matric is determined for the specific type of function f, including gradient vector of the total error function E.); 
the step of scaling further comprises scaling the projected function (Z) if its value exceeds a predefined threshold value (Thz) (see Column 7, Lines 57-65  – Cholewo discloses this limitation in that for the inverse model, the colorant space constraint become complicated. Therefore, the constraints to additional error terms are converted and a scaled conjugate gradient is used. The function should be equal to zero when the condition is satisfied and greater than zero otherwise.); and 
the step of computing the differential ink vector further comprises computing the differential ink vector based on both the scaled colorimetric error value (dLAB) and the scaled function (Z) (see Column 7, Line 55-Column 8, Line 20 – Cholewo discloses this limitation in that the scaled gradient is used with the bicubic function in the optimization algorithm.).  

Claim 6:
As indicated in the above rejection, the combination of Cholewo, Fischer, Yanai, and Morovic teaches every limitation of claim 1. Cholewo fails to expressly teach:
setting the adjustable constraint on at least one ink channel to a desired value without changing the current colorimetric values.
Fischer teaches:
setting the adjustable constraint on at least one ink channel to a desired value without changing the current colorimetric values (see Column 5, Line 63- Column 6, Line 44 – Fischer teaches this limitation in that constraint conditions may be used on a colorant-by-colorant basis, wherein the transform may be unconstrained (unaffected),  constraints may determine the range (minimum and maximum), or a colorant maybe set to 0% or 100% (a desired value). Also see Column 9, Lines 30-33 – Fischer further teaches that the constrains maintain overall colorimetric integrity.).  
	It would have been obvious to one having ordinary skill in the art at the effective filing date of the present invention, to modify the method, disclosed in Cholewo, to include:
setting the adjustable constraint on at least one ink channel to a desired value without changing the current colorimetric values
for the purpose of maintaining dot  integrity while achieving high color match accuracy (see Column 4, Lines 59-61). Further, both Cholewo and Fischer are concerned with minimizing error in mapping colors across devices.

Claim 7:
	The combination of Cholewo, Fischer and Yanai teaches the computer-implemented method according to claim 3, comprising the further step of assessing the colorimetric error value numerically, and visually by considering one or more factors selected from opacity, color saturation, and graininess (see Column 6, Lines 40-45 – Cholewo discloses this limitation in that saturation is considered in the preservation of chroma when mapping the formulation.).

Claim 8:
The combination of Cholewo, Fischer, Yanai, and Morovic teaches the computer-implemented method according to claim 1, comprising the further step of clipping each computed ink value, which exceeds a gamut capacity of the digital printer, within a range of 0 values representative of the digital printer gamut (see Column 4, Lines 17-23 – Cholewo discloses this limitation in that colors that are out of gamut may be mapped to colors within the boundary of the device gamut by using chroma clipping.).  

Claim 9:
The combination of Cholewo, Fischer, Yanai, and Morovic teaches the computer-implemented method according to according to claim 1, wherein the color space is the International Commission on Illumination ('CIE') Lightness, green-red and blue-yellow ('LAB') color space, whereby each colorimetric value is a set of lightness, green-red color and blue-yellow 5 color component values (see Column 5, Lines 36-42 – Cholewo discloses this limitation in that the color (and color difference) is mapped in the CIELAB color space, wherein the axes that make up a point are lightness (L*) and colorant coordinates (a* and b*). Also see Column 5, Lines 23-25 – Cholewo further discloses that the colorant values are derived from CMYK.  

Claim 11:
The combination of Cholewo, Fischer, Yanai, and Morovic teaches a digital printing system comprising a digital printer with at least 6 ink channels (As indicated in the above rejection for claim 1, the combination of The combination of Cholewo, Fischer, Yanai, and Morovic teaches this limitation.), a data processing terminal internal to or operably interfaced with the digital printer (see Column 12, Lines 42-48 – Cholewo discloses this limitation in that computer readable medium including computer executable instructions is stored.), a set of instructions stored at the terminal, and which, when read and processed by the terminal, configures that terminal to perform the steps of the method according to claim 1 (As indicated in the above rejection for claim 1, the combination of The combination of Cholewo, Fischer, Yanai, and Morovic teaches every limitation of claim 1.), means for inputting at least the target colorimetric value (As indicated in the above rejection for claim 1, the combination of The combination of Cholewo, Fischer, Yanai, and Morovic teaches this limitation.).  

Claim 12:
	As indicated in the above rejection, the combination of Cholewo, Fischer, Yanai, and Morovic teaches every limitation of claim 11. Cholewo fails to expressly disclose:
user-interactable means for inputting at least the target colorimetric value.
Fischer teaches:
user-interactable means for inputting at least the target colorimetric value (see Column 4, Lines 58-60 – Fischer teaches this limitation in that the constraints can be specified by user input.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the user interface, disclosed in Cholewo, to include:
user-interactable means for inputting at least the target colorimetric value
for the purpose of maintaining dot  integrity while achieving high color match accuracy (see Column 4, Lines 59-61). Further, both Cholewo and Fischer are concerned with minimizing error in mapping colors across devices.

Claim 13:
	As indicated in the above rejection, the combination of Cholewo, Fischer, Yanai, and Morovic teaches every limitation of claim 12. Cholewo fails to expressly disclose:
further comprising user-interactable means for constraining each ink channel with a user-selected value.
Fischer teaches:
further comprising user-interactable means for constraining each ink channel with a user-selected value (see Column 4, Lines 58-60 – Fischer teaches this limitation in that the constraints can be specified by user input.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the user interface, disclosed in Cholewo, to include:
further comprising user-interactable means for constraining each ink channel with a user-selected value
for the purpose of maintaining dot  integrity while achieving high color match accuracy (see Column 4, Lines 59-61). Further, both Cholewo and Fischer are concerned with minimizing error in mapping colors across devices.

Claim 14:
	As indicated in the above rejection, the combination of Cholewo, Fischer, Yanai, and Morovic teaches every limitation of claim 12. Cholewo fails to expressly disclose:
user-interactable means for constraining one or more within the set of lightness, green-red color and blue-yellow color component values with a respective user-selected value.
Fischer teaches:
user-interactable means for constraining one or more within the set of lightness, green-red color and blue-yellow color component values with a respective user-selected value (see Column 1, Lines 30-35 – Fischer teaches this limitation in that the constraints can be specified by user input for each colorant channel, including blue and yellow.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the user interface, disclosed in Cholewo, to include:
user-interactable means for constraining one or more within the set of lightness, green-red color and blue-yellow color component values with a respective user-selected value
for the purpose of maintaining dot  integrity while achieving high color match accuracy (see Column 4, Lines 59-61). Further, both Cholewo and Fischer are concerned with minimizing error in mapping colors across devices.

Response to Arguments
	Applicant’s arguments dated 01 July 2022 have been considered but are not persuasive.
	Firstly, Applicant argues that the combination of Cholewo, Fischer, Yanai, and Morovic fails to teach inputting a target colorimetric value to the inverse model as required by claim 1 because “Fisher [sic] teaches away from Cholewo…by dismissing the use of inverse models” (see Remarks, Page 6, Lines 14-25). 
Examiner disagrees.
As indicated in the above rejection, Examiner maintains that the combination teaches inputting a target colorimetric value to the inverse model in that a digital value is input to be transitioned to a destination, and further that the transformation may be governed by an inverse model (see Fischer, Column 6, Lines 23-27 and Column 5, Lines 25-30). Applicant notes that at Column 5, Lines 29-30, Fischer states “Use of the inverse model, however, is not necessary for application of the CMT.” Examiner further notes that the mere fact that the user of the inverse model is not necessary, does not show that the inverse model is not able to be used in an embodiment of Fischer. 	
Thus, Examiner maintains that the combination of Cholewo, Fischer, Yanai, and Morovic teaches every limitation of claim 1.

	Secondly, Applicant argues that the combination of Cholewo, Fischer, Yanai, and Morovic fails to teach dosing ink in a digital printer with at least 6 ink channels in that “[a]dding two ink channels by reference to the Yanai disclosure does not instruct the skilled person how to modify the sub-optimal combination of Cholewo and Fisher [sic], because Yanai is as silent about inverse models as Fischer, does not disclose to constrain each ink channel with a predetermined value, nor to input a target colorimetric value to that inverse model” (see Remarks, Page 7, Lines 18-21).
Examiner disagrees.
As indicated in the above rejection, the combination teaches dosing ink in a digital printer with at least 6 ink channels in that six ink colors are provided in the inkjet printer (see Yanai, Paragraph 0056). Examiner notes that the other elements such as “to constrain each ink channel with a predetermined value, nor to input a target colorimetric value to that inverse model” are taught in the rejection by the combination of Cholewo and Fischer, and Examiner does not rely upon Yanai. Further, concerning the compatibility of the 4-color systems of Cholewo and Fischer with the system of Yanai, Yanai states that processing may be performed to concert from 4-color to 6-color data in order for the printer to print in 6 colors (see Paragraph 0056). 
Thus, Examiner maintains that the combination of Cholewo, Fischer, Yanai, and Morovic teaches every limitation of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ashley M Fortino/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143